Citation Nr: 9930895	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to June 1957.  
He died during service in June 1957.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that entitlement to 
service connection for the cause of the veteran's death had 
not been established.  



FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was initially 
denied in an October 1957 rating decision.  

2.  The appellant was notified of that decision in December 
1957.  The appellant did not file an appeal and the decision 
became final.

3.  Additional evidence submitted since the RO's October 1957 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

Evidence received since the RO's October 1957 rating decision 
is not new and material; the decision is final and the claim 
is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for 
complaints, treatment, or diagnoses relevant to any mental 
health problems.  A June 1957 clinical record does reflect 
that the veteran suffered a missile wound to the head on 
June [redacted], 1957.  It was noted that the veteran was 
off base and off duty on an authorized pass at the time 
of occurrence.  

A police report dated June [redacted], 1957 reflects that the 
police were called to a residence to investigate a shooting.  
Upon arrival, the officers encountered the appellant who stated 
that the veteran had shot her in the head.  The officers also 
found the veteran lying on the floor of the bathroom.  It was 
noted that the officers believed the veteran to be dead at 
the time of their arrival.  The police report reflects the 
appellant was shot in the head multiple times.  Statements 
from witnesses reflect that the veteran had been drinking and 
arguing with the appellant about their pending divorce 
immediately prior to shooting her and himself.  One witness 
stated the veteran was in a drunken condition at the time of 
the incident.  The witnesses also stated that two minor 
children were present in the home at the time of the 
incident.  

The veteran died on June [redacted], 1957.  The certificate 
of death reflects the cause of death was a gunshot wound in 
the head, as a result of suicide.  No autopsy was performed.  

A line of duty determination report received by the RO in 
July 1957 reflects the veteran died of a self-inflicted 
gunshot wound following an altercation with his wife over 
their pending divorce.  It was also noted that the veteran 
shot the appellant three times prior to shooting himself.  
The report reflects no determination as to whether the 
veteran's death was incurred in the line of duty or the 
result of his own misconduct.

In an October 1957 rating decision, the RO determined the 
veteran's death was the result of his own willful misconduct 
and service connection for the cause of his death was not 
warranted.  The appellant was notified of that decision in 
December 1957.

The additional evidence submitted since the RO's October 1957 
rating decision consists of a copy of a letter written by the 
appellant to her congressman.

In a February 1995 letter to her congressman, the appellant 
stated that the veteran shot her four times in the head 
before killing himself and she had suffered great emotional, 
mental, and physical despair.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where no 
reasonable adequate motive for suicide is shown by the 
evidence, it will be considered to have resulted from mental 
unsoundness and the act itself considered to be evidence of 
mental unsoundness.  A reasonable adequate motive for suicide 
may be established by affirmative evidence showing 
circumstances which could lead a rational person to self-
destruction.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.302 (1999).  
In the absence of a determination of an unsound mind, a 
veteran's death by suicide would be considered the result of 
his own willful misconduct, and service connection for the 
cause of death would be precluded.  38 C.F.R. §§ 3.301(a), 
3.302(a) (1999).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete her application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the appellant and other 
sources, and has advised the appellant of the status of her 
claim in the statement of the case.  As modified by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), that duty arises where 
the appellant has reported the existence of evidence which 
could serve to re-open a claim.  As no such evidence has been 
identified in the instant case, VA has satisfied its duty to 
inform the appellant under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

The appellant contends that because the veteran was in the 
service at the time of his death, service connection for the 
cause of his death is warranted.

The copy of the appellant's February 1995 letter to her 
congressman is new in that it was not previously of record.  
However, it does not bear directly and substantially upon the 
specific matter under consideration, whether any mental 
health problems which may have led to the veteran's suicide 
were incurred or aggravated by an incident of service.  Thus, 
because the evidence does not demonstrate that the veteran's 
suicide was the result of a mental disorder of service 
origin, it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Board notes that the claim for service connection for the 
cause of the veteran's death is supported solely by the 
contentions of the appellant.  However, the Court has made it 
clear that a lay party is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
Consequently, the appellant's lay assertion that the 
veteran's suicide was caused by or related to the veteran's 
active service is neither competent nor probative of the 
issue in question.  While the appellant is competent to 
testify regarding the events that are alleged to have 
occurred during the veteran's active service, she is not 
competent to diagnose the etiology of the cause of his death.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).



ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, service connection remains denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

